Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a start” on line 6 of the claim, which renders the claim indefinite because it is unclear whether the start refers to the start on line 5 or to another start.  Therefore, the limitation “a start” on line 6 is interpreted as “the start”.
Claims 2-7 are rejected for dependency upon rejected base claim 1 above.

Claim 1 recites the limitation “a start” on line 10 of the claim, which renders the claim indefinite because it is unclear whether the start refers to the start on line 5 or to another start.  Therefore, the limitation “a start” on line 10 is interpreted as “the start”.
Claims 2-7 are rejected for dependency upon rejected base claim 1 above.

Claim 8 recites the limitation “a start” on line 6 of the claim, which renders the claim indefinite because it is unclear whether the start refers to the start on line 5 or to another start.  Therefore, the limitation “a start” on line 6 is interpreted as “the start”.
Claims 9-13 are rejected for dependency upon rejected base claim 8 above.

Claim 8 recites the limitation “a start” on line 10 of the claim, which renders the claim indefinite because it is unclear whether the start refers to the start on line 5 or to another start.  Therefore, the limitation “a start” on line 10 is interpreted as “the start”.
Claims 9-13 are rejected for dependency upon rejected base claim 8 above. 

Claim 14 recites the limitation “a start” on line 11 of the claim, which renders the claim indefinite because it is unclear whether the start refers to the start on line 10 or to another start.  Therefore, the limitation “a start” on line 11 is interpreted as “the start”.
Claims 15-20 are rejected for dependency upon rejected base claim 14 above.

Claim 14 recites the limitation “a start” on line 16 of the claim, which renders the claim indefinite because it is unclear whether the start refers to the start on line 10 or to another start.  Therefore, the limitation “a start” on line 16 is interpreted as “the start”.
Claims 15-20 are rejected for dependency upon rejected base claim 14 above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 8-11, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravindranath Sivalingam et al. (hereinafter “Ravindranath”) (US 2017/0132111) in view of Melikyan (US 2015/0281035).
 
Per Claim 1:
	Ravindranath teaches providing a web page application to a web browser on a client device; wherein the web page application comprises a logging application ([0006] Briefly, various aspects of the subject matter described herein are directed towards a technology in which application code is automatically instrumented, including inserting one or more logging functions and one or more event handlers into the application code to log events. Also described is inserting code into the application code to assign an identifier for an invocation of an asynchronous call and detour the callback provided to the asynchronous call to detour code to associate the callback with the asynchronous call based upon the identifier. [0032] Additional data may be captured for analysis. For example, for certain asynchronous calls such as web requests and GPS calls, additional information may be collected at the call and at the callback. As more particular examples, for web request calls, the URL and the network state may be logged; for GPS calls, the state of the GPS may be logged. The choice of the information to log may be guided by experience and the tradeoff between completeness and overhead. Actual data shows that critical paths in a user transaction often involve either network or GPS accesses. By logging a small amount of additional information at certain points, additional meaningful feedback may be provided to the developer. [0026] As shown in FIG. 1, an application 104 (e.g., a binary) is instrumented using an instrumentation tool (an instrumenter 106) into an instrumented application 108 as described herein. Note that while an application binary is used to describe the technology, any code may benefit from the technology described herein, e.g., an operating system component, a service, and so on may be similarly instrumented and analyzed, even if not technically considered an application.); detecting a start of the web page application; instantiating, based on a start of the web page application, the logging application, wherein the logging application is configured to log tracing data for the web page application ([0028] Users obtain instances of the instrumented application 108 from an application store 110. When users run the instrumented application 108 on their devices 112 in the field, trace data 114 is collected and uploaded to a server 116. For example, in a Windows®-based phone, the background transfer service (BTS) may be used to upload the trace data 114; in general, BTS uploads the data when no foreground applications are running, and provides a reliable transfer service in the face of network outages and losses.); detecting an event initiated by interaction with the web page application; automatically logging a start of a span based on the detection, the logging associating the span with the logging application; executing operations corresponding to the event; and automatically logging an end of the span based upon a completion of the operations corresponding to the event. ([0035] In general, the user inputs UI manipulation events, which are captured when the user interacts with the UI (touch, flick, and so forth). The underlying framework 232 (FIG. 2) delivers the UI input events on the UI thread of the application running in the foreground. A first event in this series is a ManipulationStarted event, and the last is a ManipulationEnded event. Any application-specified handler to handle a UI event is also called on the UI thread in between these two events. For example, in the above code in Table 1, btnFetch Click handles the click event for a button. When the user touches the button on the screen, the handler is called in between the two manipulation events. [0036] The logger library 228 exports handlers for ManipulationStarted and ManipulationEnded events, which are added to the application's code, as generally shown below in the instrumented code of Table 2. The handlers log the times of the events, which allows matching the UI manipulation to the correct application handler for that UI input.).  Ravindranath does not explicitly teach a tracer application; instantiating a tracer application; and the logging associating the span with the tracer application.
However, Melikyan teaches a tracer application; instantiating a tracer application; and the logging associating the span with the tracer application ([0031] Application functions may be traced at step 440. After the application functions have been identified, the resources associated with carrying out the functions are traced and stitched together by a tracer component. More detail for tracing application functions is discussed with respect to the method of FIG. 6. After tracing the application functions, the tracing data may be reported at step 450. A tracer may piece together portions of the execution context. The tracer has knowledge of the transaction start and each event start as part of the same execution context, and may report them through a web based interface. The components of the transaction may be reported in terms of a virtual thread that handles each call. And see Fig. 6).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Ravindranath to include a tracer application; instantiating a tracer application; and the logging associating the span with the tracer application using the teaching of Melikyan.  The modification would be obvious because one of ordinary skill in the art would be motivated to monitor multiple threads system (Melikyan, par. 0003).
	

Per Claim 2:
	Ravindranath teaches:

- wherein automatically logging the end of the span comprises determining one or more of: (1) a number of processing cycles corresponding to the execution of the operations or (i) an execution time of the operations (par. 0021-0022 and par. 0036).

Per Claim 5:
	Ravindranath teaches: 

- wherein the operations comprise a first operation and a second operation, the method further comprising: creating a first child span corresponding to the first operation; automatically logging an end of the first child span based on completion of the first operation; creating a second child span corresponding to the second operation, wherein the first child span and the second child span are children of the span; automatically logging an end of the first child span based on completion of the first operation; and associating the first child span and the second child span with the span (par. 0057-0058).

Per Claim 8:
	This is another version of the claimed method discussed above (claim 1, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above, including “transmitting, to a server device, a request for execution of operations corresponding the event; receiving, from the server device, a confirmation that the operations have been executed; and automatically logging an end of the span after the receiving” (Ravindranath, par. 0028 and 0093-0094).  Thus, accordingly, this claim is also obvious. 

Per Claim 9:
	This is another version of the claimed method discussed above (claim 2, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.
 
Per Claim 10:
	Ravindranath teaches:

- wherein the event is a click event, and wherein the span represents instrumentation related to determining an action to perform based on the click event and performing the action (par. 0034-0036).

Per Claim 11:
	This is another version of the claimed method discussed above (claim 5, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious. 
 
Per Claim 14:
This is system version of the claimed method discussed above (claim 1, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.
 
Per Claim 15:
This is system version of the claimed method discussed above (claim 2, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.
 
Per Claim 17:
This is system version of the claimed method discussed above (claim 10, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.
 
Per Claim 18:
This is system version of the claimed method discussed above (claim 5, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.
 
Allowable Subject Matter
Claims 3, 4, 6, 7, 12, 13, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gataullin (US 2015/0347277) teaches a method for real time analysis of tracing data to modify the tracer.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196